COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker
Argued at Norfolk, Virginia


RONNIE McNAIR
                                          MEMORANDUM OPINION * BY
v.          Record No. 2632-97-1           JUDGE JOSEPH E. BAKER
                                              DECEMBER 1, 1998
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                      Von L. Piersall, Jr., Judge
            Michael Rosenberg (Richardson & Rosenberg,
            L.L.C., on brief), for appellant.

            Steven A. Witmer, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.



     Ronnie McNair (appellant) appeals from his bench trial

convictions by the Circuit Court of the City of Portsmouth (trial

court) on multiple counts of forgery, uttering, and petit

larceny.    The charges resulted from appellant's involvement with

blank checks stolen from the Westhaven Church of God (the

Church).    Finding no error, we affirm the convictions.

     The judgment of a trial court will be disturbed only if

plainly wrong or without evidence to support it.    See Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

The credibility of a witness' testimony and the inferences to be

drawn from proven facts are matters solely for the fact finder's

determination.    See Long v. Commonwealth, 8 Va. App. 194, 199,

     *
     Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
379 S.E.2d 473, 476 (1989).

     Appellant was charged with forgery, uttering, and larceny in

connection with several checks stolen from the Church and drawn

on its bank account.   He initially contended that the Church was

not a legal entity qualifying to be prejudiced as "another" as

set forth in Code § 18.2-172. That statute provides:
          If any person forge any writing, other than
          such as is mentioned in §§ 18.2-168 and
          18.2-170, to the prejudice of another's
          right, or utter, or attempt to employ as
          true, such forged writing, knowing it to be
          forged, he shall be guilty of a Class 5
          felony. Any person who shall obtain, by any
          false pretense or token, the signature of
          another person, to any such writing, with
          intent to defraud any other person, shall be
          deemed guilty of the forgery thereof, and
          shall be subject to like punishment.

At oral argument, appellant conceded that this contention was

without merit.   We agree.

     Appellant further contended and argued that the evidence was

insufficient to support his convictions.     We disagree.   Because

this opinion has not been designated for publication and,

thereby, has no precedential value, we make only limited

references to the facts supporting his convictions.

     Stated most favorably to the Commonwealth, granting to it

all reasonable inferences fairly deducible therefrom, see

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975), the evidence proved that the Church had a checking

account with NationsBank.    Only three persons were authorized to

draw checks on the Church account:      Reverend Frank Allen, Verlene



                                - 2 -
Raily and Peggy Jarman.   In August 1996, several blank checks,

including check numbers 1006, 1007, 1047, 1278 and 1299, were

stolen from the Church.

     The Commonwealth's evidence sufficiently proved that

appellant wrote check number 1278 and gave it to Johnnie

Williams, who cashed the check and split the proceeds with

appellant.   Appellant gave check numbers 1047 and 1299 to Donnell

Scott, who cashed them and kept the proceeds.   A forensic

scientist with the Division of Forensic Science examined check

numbers 1047, 1278 and 1299 and concluded that appellant wrote

these checks.   The evidence also sufficiently proved that

appellant gave Patricia Collins check numbers 1006 and 1007,

which were forged with the drawer name Jeffery Walker.   Collins

cashed the checks and gave the proceeds to appellant.
     We hold that the record supports each of the convictions

appealed and, accordingly, affirm the judgments of the trial

court.

                                                           Affirmed.




                               - 3 -